DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant has not filed a certified copy of the German application 1020 170 04858.4 as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-13, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Tanaka reference (US Patent Publication No. 2007/0255483).
5. 	Regarding claim 12, the Tanaka reference discloses:
an internal combustion engine (FIG. 1) with external mixture formation comprising:
an exhaust system (50); and
an intake system (40), the intake system including an intake manifold (41, 43), a throttle valve (46), a mixture forming device (39), a compensation tank (42) and an air filter (44).
6. 	Regarding claim 13, the Tanaka reference further discloses:
further wherein the throttle valve (46) is situated between the intake manifold (41, 43) and the mixture forming device (39).
7.	Regarding claim 16, the Tanaka reference further discloses:
wherein the compensation tank is made of a thermally conductive material (inherent).

wherein the compensation tank has a stepped design (FIG. 1—steps outward from 41, 43).
9.	Regarding claim 19, the Tanaka reference further discloses:
wherein the mixture forming device (39) and the compensation tank (42) are (operatively) connected via a flexible tube element (the manifold 41, 43 has some degree of flexibility).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Tanaka reference in view of the Matsumoto reference (Japanese Reference No. JP 06241090A).  
12.	Regarding claim 14, the Tanaka reference fails to disclose:
wherein the mixture forming device is a gas mixer.
The Matsumoto reference teaches it is conventional in the art of fuel mixing for internal combustion engines to provide as taught in the [Abstract] wherein the mixture forming device (30) is a gas mixer (31) [Abstract].  Such configurations/structures would allow the air fuel ratio to stay constant [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Tanaka reference, such that the engine 
further includes wherein the mixture forming device is a gas mixer, as clearly suggested and taught by the Matsumoto reference, in order to allow the air/fuel ratio to stay constant [Abstract].  
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Tanaka reference in view of the Matsumoto reference (US Patent Publication No. 2008/0178829).  
14.	Regarding claim 15, the Tanaka reference fails to disclose:
wherein the mixture forming device is a carburetor.
The Ochiai reference teaches it is conventional in the art of fuel mixing for internal combustion engines to provide as taught in [Paragraph 0075] wherein the mixture forming device is a carburetor [Paragraph 0075].  Such configurations/structures would allow the supply of vaporized fuel [Paragraph 0075]. 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Tanaka reference, such that the engine further includes wherein the mixture forming device is a carburetor, as clearly suggested and taught by the Ochiai reference, in order to allow the air/fuel ratio to stay constant [Abstract]. 
15.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Tanaka reference.
16.	Regarding claim 18, the Tanka reference fails to disclose:
wherein a ratio of an inlet of the compensation tank to an outlet of the compensation tank is approximately 58/80.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a ratio of an inlet of the compensation tank to an outlet of the compensation tank that is approximately 58/80, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
17.	Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Tanaka reference in view of the Yamamoto reference (US Patent No. 4,375,204).  
18.	Regarding claim 20, the Tanaka reference fails to disclose:

The Yamamoto reference teaches it is conventional in the art of air flow control in an intake system to provide as taught in (FIG. 1) wherein a flow rectifier (8) is situated between the compensation tank (6) and the mixture forming device (4).  Such configurations/structures would allow for rectification (Column 1, lines 10-38).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Tanaka reference, such that the engine further includes wherein a flow rectifier is situated between the compensation tank and the mixture forming device, as clearly suggested and taught by the Yamamoto reference, in order to allow for rectification (Column 1, lines 10-38).  
19.	Regarding claim 21, the Yamamoto reference fails to disclose:
wherein the flow rectifier is made of a metal mesh and/or a knitted metal and/or a comb-like extruded profile.
The Yamamoto reference teaches it is conventional in the art of air flow control in an intake system to provide as taught in (FIG. 1) wherein a flow rectifier (8) is made of a comb-like extruded profile (Column 1, lines 10-38).  Such configurations/structures would allow for rectification (Column 1, lines 10-38).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Tanaka reference, such that the engine further includes wherein the flow rectifier is made of a comb-like extruded profile, as clearly suggested and taught by the Yamamoto reference, in order to allow for rectification (Column 1, lines 10-38).  
20.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Tanaka reference in view of the Harada reference (US Patent Publication No. 2007/0163532).  

a method for operating the internal combustion engine as recited in claim 12 (anticipated) comprising:
The Tanaka reference discloses the invention as essentially claimed.  However, the reference fails to disclose providing the compensation tank for receiving hot combustion gases in a backfire that are mixed with non-combustible fresh air in the compensation tank.
The Harada reference teaches it is conventional in the art of intake systems for use in internal combustion engines to provide as taught in [Paragraphs 0013-0016] & [Paragraph 0019] providing the compensation tank (surge tank) for receiving hot combustion gases in a backfire that are mixed with non-combustible fresh air in the compensation tank (surge tank).  
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747